                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE


 UNITED STATES OF AMERICA,                          )
                                                    )
                        Plaintiff,                  )
                                                    )
 v.                                                 )          No. 3:19-MJ-1064
                                                    )
 ROCKELE BRYANT                                     )
                                                    )
                        Defendant.                  )



                ORDER OF DETENTION PENDING FURTHER PROCEEDINGS


                The above-named defendant appeared in custody before the undersigned on May

 1, 2019 for an initial appearance on a criminal complaint. United States Attorney Caryn Hebets

 was present for the government and Attorney Donny Young was present on behalf of the

 defendant. The government moved for detention pursuant to 18 U.S.C. § 3142(e).

                 Counsel for the defendant announced that the defendant would waive the

 detention hearing, while reserving the right to move for a detention hearing at a later date. The

 defendant executed the appropriate Waiver of Detention Hearing.

                Accordingly, the defendant is committed to the custody of the Attorney General

 or his/her designated representative for confinement in a corrections facility separate, to the

 extent practicable, from persons awaiting or serving sentences or being held in custody pending

 appeal. The defendant shall be afforded a reasonable opportunity for private consultation with

 defense counsel. On order of a court of the United States or on request of an attorney for the




Case 3:19-cr-00075-PLR-DCP Document 31 Filed 05/01/19 Page 1 of 2 PageID #: 70
 government, the person in charge of the corrections facility shall deliver the defendant to the

 United States Marshal for the purpose of an appearance in connection with a court proceeding.



                IT IS SO ORDERED.




                                               s/ Debra C. Poplin
                                               UNITED STATES MAGISTRATE JUDGE




Case 3:19-cr-00075-PLR-DCP Document 31 Filed 05/01/19 Page 2 of 2 PageID #: 71
